Blandford, Justice.
McAfee was indicted, tried and found guilty of the offence of burglary, and the extreme penalty of the law was put upon him by the court below; that is, he was sentenced to twenty years’ confinement in the State *439penitentiary. This was a very grave crime, and unless the defendant had all of his legal rights accorded to him, a new trial should be granted.
The main error complained of is that the court below allowed the jailer to testify to certain letters which were written by McAfee to his father, and the answers of the father to McAfee; and also the contents of a letter written by McAfee to the agent or superintendent of the E. T., V. & G. Ry. Co., and the reply by letter of such agent or superintendent, to McAfee. This testimony was objected to on the ground that the letters and answers thereto were in writing, and their non-production was not accounted for, it not being shown that they were either lost or destroyed. The court allowed the evidence to go to the jury over these objections. We think this was error. It is a plain principle of law that every writing is itself the best evidence of what it contains, and parol evidence of the contents of such writing is not admissible unless the same has been lost or destroyed. What effect the testimony of this witness may have had upon the jury we cannot say, nor do we know. All that we do know is that it was inadmissible, and might have done the plaintiff in error much harm ; and for these reasons we reverse the judgment' of the court below.
The judgment is Reversed.